EXHIBIT 10.1

FIRST AMENDMENT
TO THE
MANAGEMENT AGREEMENT

          THIS FIRST AMENDMENT to the Management Agreement, dated as of November
1, 1999 (the “Agreement”), by and between LASER Mortgage Management, Inc. (the
“Company”) and Mariner Mortgage Management, L.L.C., a Delaware limited liability
company, is made as of November 1, 2000. Capitalized terms used but not defined
herein shall have the meanings set forth in the Agreement.

           WHEREAS, pursuant to Section 12 of the Agreement the Company and
Mariner desire to amend the Agreement;

           NOW THEREFORE, in consideration of the mutual covenants contained
herein, the parties hereto hereby agree as follows:

           1.      Term.

                   (a)    Section 2 of the Agreement is hereby amended by
replacing the phrase "November 1, 2000" with the phrase "November 1, 2001".

                   (b)    Section 2 of the Agreement is hereby amended by
replacing the clause "provided, however, the Company may terminate this
Agreement without cause and without penalty (but subject to paying fees upon
termination as provided herein) at any time during the Term upon 30 days' prior
written notice to Mariner" with the clause "provided, however, the Company or
Mariner may terminate this Agreement without cause and without penalty (but
subject to paying fees upon termination as provided herein) at any time during
the Term upon 30 days' prior written notice to Mariner with respect to a
termination by the Company and upon 90 days' prior written notice to the Company
with respect to a termination by Mariner (unless the Company shall agree in
writing to shorten the period)".

          2.      Compensation.

                   (a)    Section 3(a)(i) of the Agreement is hereby amended and
restated in its entirety as follows:

          “(i) a base fee (the “Base Fee”) payable in cash, in arrears, on the
first business day of each month (the “Base Fee Payment Date”), appropriately
prorated for any partial periods, equal to fifty thousand dollars ($50,000);
and”

                   (b)    Section 3(a)(ii) of the Agreement is hereby amended
and restated in its entirety as follows:

           "(ii) an incentive fee (the "Incentive Compensation" or "IC") payable
in cash according to the following formula:

  IC = (.10 * VA) + (.15 * VA1) + (.20 * VA2);

A = ACP + CD;


  ACP = the average closing price of the Company’s Common Stock for the 15 days
preceding the Anniversary Date (except as provided in paragraph (e) of this
section);


  CD = the aggregate amount of distributions per share (other than distributions
of the Company’s Common Stock) made to stockholders by the Company during the
period between November 1, 2000 and November 1, 2001;


  S = the number of shares of the Company's Common Stock outstanding at the
Anniversary Date;

if A is equal to or less than 3.317, then VA=0, VA1=0 and VA2=0;


  if A is greater than 3.317 and equal to or less than 3.50, then
VA=S*(A-3.317); if A is greater than 3.50, then VA=S*(3.50-3.317);


  if A is greater than 3.50 and equal to or less than 4.00, then VA1=S*(A-3.50);
if A is greater than 4.00, t hen VA1=S*(4.00-3.50); and

if A is greater than 4.00, then VA2=S*(A-4.00).


  If the Company pays a dividend or declares a distribution in shares of Common
Stock, subdivides its outstanding shares of Common Stock, combines its
outstanding shares into a smaller number of shares, issues by reclassification
or reorganization other securities of the Company to holders of shares generally
or effects a similar transaction, then the Board of Directors of the Company
shall cause an adjustment to be made to all of the elements of the formula used
to calculate Incentive Compensation so that Mariner shall be entitled to receive
the equivalent amount of cash compensation which Mariner would have been
entitled to receive in the absence of any such event. An adjustment made
pursuant hereto shall become effective immediately after the effective date of
such event, retroactive to the record date, if any, for such event, and prompt
notice thereof shall be given to Mariner. The parties hereto agree to negotiate
in good faith in connection with making additional adjustments that they deem
equitable to prevent dilution or enlargement of the benefits intended to be
granted to Mariner by this paragraph, including, but not limited to, in the
event the Company effectuates its stock repurchase program or a similar
transaction, after the effective date of this Agreement.”


                   (c)    Section 3(d) of the Agreement is hereby deleted in its
entirety, and Mariner hereby waives any and all rights arising in connection
with Section 3(d) of the Agreement.

           3.    Notices. Section 13 of the Agreement is hereby amended by
replacing the phrase "Frederick N. Khedouri, Bear Stears & Co. Inc., 245 Park
Avenue, New York, New York 10167, facsimile 212-272-2295" with the phrase "Mr.
William J. Michaelcheck, c/o Mariner Mortgage Management, L.L.C., 65 East 55 th
Street, New York, New York 10022".

[Signature Page Follows]

        IN WITNESS WHEREOF, the parties hereto have caused this amendment to be
duly executed, as of the day and year first above written.

  LASER MORTGAGE MANAGEMENT, INC.
By:/s/ William J. Michaelcheck                   
Name: William J. Michaelcheck
Title: President and Director

MARINER MORTGAGE MANAGEMENT,
L.L.C.
By:/s/ William J. Michaelcheck                   
Name: William J. Michaelcheck
Title: Chairman